Fourth Court of Appeals
                                    San Antonio, Texas
                                          May 13, 2021

                                       No. 04-20-00126-CV

                                         Gabriel CANTU,
                                            Appellant

                                                v.

                                    C & W RANCHES, LTD.,
                                           Appellee

                  From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 180361CVA
                          Honorable Jessica Crawford, Judge Presiding


                                         ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

       Appellee’s motion for extension of time to file its motion for rehearing is GRANTED.
Appellee’s motion for rehearing is due May 27, 2021.

           It is so ORDERED on May 13, 2021.

                                                                   PER CURIAM

           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court